In an article 78 proceeding, petitioners appeal from a final order granting respondents’ motion to dismiss the petition which sought to compel them to assess, levy and collect, in the same manner as other taxes, claimed annexation expenses against the territory sought to be annexed and to pay the same to petitioners. Pinal order unanimously affirmed, with $50 costs and disbursements. Assuming that by subdivision 6 of section 348 of the Village Law, the Legislature intended that petitioners in a proceeding for annexation of territory, commenced in accordance with law, should be reimbursed for reasonable and necessary expenses in such proceeding, the dismissal of the present petition was proper. The petition by which it was sought to obtain annexation did not comply with the requirements of section 348. (Matter of Sparling v. Patterson, 201 Mise. 737.) That decision is alleged in the present petition. Any expense incurred in the preparation of or to support a defective petition was not reasonable, and the respondents were justified in refusing to assess and levy taxes therefor. Present — Nolan. P. J.. Carswell, Adel, MaeCrate and Schmidt, JJ. [See post, p. 983.]